DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species D (Fig 8-11b, 14-15), subspecies II (Fig 12a-12c) in the reply filed on December 29, 2020 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29, 2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 11-12, 14-17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi US 2016/0199101 in view of Serhan US 2011/0097377, Simpson US 2018/0028234, Robinson US 2003/0144669 and Willeford US 2005/0229934.
Regarding Claim 1, Sharifi discloses an expandable rod system (Fig 10) comprising: 
a first rod portion (#40) having an internal cavity (#32); 
a second rod portion (#60) sealingly (portions of the second rod portion sealed  in the internal cavity via o-rings #66, paragraph 33) positioned within the internal cavity of the first rod portion (Fig 5), and moveable in a first axial direction relative to the first rod portion (paragraph 42, expands out from the internal cavity);
 and chamber (upper part of #210 having a spring #212) to facilitate movement of the second rod portion to expand the rod system (paragraph 42, spring pushes piston #216 to compress fluid).
Regarding Claim 7, Sharifi discloses the second rod portion and the internal cavity are curved (Figs 2a, 10, internally curved like a cylinder).
Claim 11, Sharifi discloses a pump (#200) configured for implantation sub-dermally in a patient (paragraph 43), the pump including the chamber (Fig 10) and being fluidly connected with the internal cavity of the first rod portion (Fig 10, via #220). 
Regarding Claim 12, Sharifi discloses the pump includes a hydraulic fluid chamber (#218) for receiving hydraulic fluid (“fluid” paragraph 41). 
Regarding Claim 16, Sharifi discloses the rod system is configured for implantation on a patient's spinal column (Fig 1, paragraph 3, 10). 
Regarding Claim 17, Simpson discloses the first portion is adapted for connection with a first bone and the second rod portion is adapted for connection with a second bone (Fig 1, paragraph 3, 10, 31, connected to first and second spinal bones via pedicle screws #12). 

Regarding Claims 1, 11, Sharifi discloses the pump can be an osmotic pump implanted sub-dermally (paragraph 43) and the osmotic chamber has a cap (#214) at its proximal end (Fig 10) but does not disclose the chamber is an osmotic chamber for receiving an osmotic agent. Sharifi does not disclose a lock assembly engageable with the second rod portion to prevent the second rod portion from moving in a second axial, the lock assembly including a tapered ramped portion and a bearing member, the bearing member moveable within the tapered ramped portion. Sharifi does not disclose a pressure relief system configured to relieve fluid pressure from the osmotic chamber by venting fluid out of the rod system from within the osmotic chamber, the pressure relief system comprising a channel and a spring-loaded ball disposed in the channel and biased to selectively close or open the channel in response to pressure across the 
Serhan discloses an implnatable osomotic pump (Fig 2) having an osmotic chamber (chamber defined by #31) for receiving an osmotic agent (paragraph 68-69) having a semi-permeable membrane (#21) at its proximal end (Fig 2) to facilitate movement of a piston (#25) (paragraph 73-74). 
Simpson discloses an expandable rod system (Fig 5) comprising: 
a first rod portion (#30) having an internal cavity (Fig 5, internal cavity housing rod #50); 
a second rod portion (#50) sealingly positioned within the internal cavity of the first rod portion (paragraph 78 where a lock assembly #70, seen in Fig 2 can be incorporated into the embodiment of Fig 5 and #72 acts a seal between the outside and internal cavity), and moveable in a first axial direction relative to the first rod portion (in the direction of AA Fig 5, paragraph 78);
 and an osmotic chamber (#261) for receiving an osmotic agent (paragraph 77, can be filled with an osmotic agent such as saline, salty water) to facilitate movement of the second rod portion to expand the rod system (paragraph 77, pressure from the osmotic agent facilitates movement)
 a lock assembly (#70, paragraph 78) engageable with the second rod portion to prevent the second rod portion from moving in a second axial direction (paragraph 49, 55 prevents translation in a direction opposite to arrow “AA” in Fig 5 ), the lock assembly including a tapered ramped portion (#48, paragraph 55, Fig 2) and a bearing member (#82), the bearing member moveable within the tapered ramped portion (paragraph 54).
Claim 3, Simpson discloses when compression forces are imparted on the second rod portion, the bearing member is wedged in the tapered ramped portion (Fig 2, paragraph 55 “compress and/or crimp rod 50”). 
Regarding Claim 6, Simpson discloses the bearing member is a ball (#82, paragraph 54 and as seen in Fig 2-3, paragraph 29 “ball bearings”)

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the remove the spring (#212) and replace the cap (#214) of Sharifi with the semi-permeable membrane in view of Serhan such that the chamber is an osmotic chamber that receives an osmotic agent because this provides a known osmotic pump configuration, wherein osmotic agent pushes against a piston to expand the rod system. It is noted that with the modification, the osmotic agent  would replace the spring (#212 of Sharifi) to push the piston (#216) of Sharifi, which then the piston pushes the fluid expand the rod system (paragraph 42 in Sharifi). 
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Sharifi as modified to include the lock assembly with the tapered ramp portion and bearing member in view of Simpson above because this preventing the second rod portion from moving in a second axial direction (direction that would contract the rod system), such that the rod system does not contract. 
Robinson, pertinent to the problem of relieving excess pressure, discloses an expandable rod system (Fig 13-14) having a first rod portion (#80) having an internal 
Willeford, pertinent to the problem of relieving excess pressure, discloses a housing (see Fig below) , a pressure relief system (paragraph 40, “valve”) which divides the housing into first and second chambers (see Fig below), where fluid is flows from the first chamber, through a hole and into to the second chamber (paragraph 36, see Fig below), the pressure relief system comprising a channel, and a spring-loaded ball (spring #32 and ball #30) disposed in the channel (Fig 2 below) and biased to selectively close or open the channel in response to pressure across the channel (paragraph 40), wherein the channel extends between the hole (see Fig below)  that is in fluid communication with the first chamber (see Fig below) and an external surface of the first chamber (see Fig below), where when a threshold pressure is exceeded the ball is lifted and opens the channel such that fluid can be discharged (paragraph 40-41).

    PNG
    media_image1.png
    612
    999
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify chamber (#210 of Sharifi) of Sharifi as modified to include the pressure relief system in view of Robinson so that it relieves excess pressure in the chamber and may remove excess fluid that may cause unwanted movement of the second rod portion. It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify chamber (#210 of Sharifi) of Sharifi as modified to have the pressure relief system be the pressure relief system having the spring loaded ball, channel in view of Willeford above because this provides a known mechanism for a pressure relief system which when a threshold pressure is exceeded the ball is lifted and opens the channel such that fluid can be discharged/vented out from the osmotic chamber. It is noted that with the modification, the pressure relief system would be located between 

Regarding Claim 2, Sharifi as modified discloses a semi-permeable membrane (#21 in Serhan) fluidly connected to the osmotic chamber (as discussed above in the modification of claim 1, there would be a semi-permeable membrane #21 of Serhan that replaces cap #214 of Sharifi) for allowing fluid from the patient to flow across the membrane and into the osmotic chamber (paragraph 43 in Sharifi, paragraph 73-74 in Serhan). 

Regarding Claim 14, Sharifi as modified discloses the second rod portion is continuously moveable relative to the first rod portion (paragraph 43 in Sharafi with the pump being an implantable osmotic pump  osmotic agents would continuously flow into the osmotic chamber to continuously moveable relative to the first rod). 
Regarding Claim 15, Simpson discloses the second rod portion is moveable at a constant rate (see rejection for claim 14 above and with the modification to include a pressure relief system, the pressure able to be maintained at a constant and thus move the second rod portion at a constant rate). 

Regarding Claim 21, Sharifi as modified discloses a hydraulic chamber (see Fig 10 in Sharifi, the hydraulic chamber is above #220 and below the osmotic chamber, the hydraulic chamber also including piston #216 in Sharifi, Fig 10 in Sharifi) between the osmotic chamber and the second rod portion (#22 in Sharifi, Fig 10) and wherein the .


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi US 2016/0199101, Serhan US 2011/0097377, Simpson US 2018/0028234, Robinson US 2003/0144669 and Willeford US 2005/0229934, as applied to claim 11 above, and in further view of Kercher US 2009/0306717.
Regarding Claim 13, Sharifi as modified discloses a conduit (#220 in Sharifi) having an interface (near ref #38, Fig 10 Sharifi) to couple the pump with the internal cavity (see rejection of claim 12 above) of the pump and the internal cavity (Fig 10) but does not disclose a one-way pressure valve to prevent pressure from traveling from the internal cavity to the pump. 

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Sharifi as modified to include a one-way pressure valve located at the interface of the conduit in view of Kercher above because this prevents pressure from traveling from the internal cavity to the pump and provides pressure relief.

Claims 18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi US 2016/0199101 in view of Serhan US 2011/0097377, Simpson US 2018/0028234, Robinson US 2003/0144669 and Willeford US 2005/0229934.
	Regarding Claim 18, Sharifi discloses an expandable rod system (Fig 10) comprising: 
a first rod portion (#40) having an internal cavity (#32); 
a second rod portion (#60) sealingly (portions of the second rod portion sealed  in the internal cavity via o-rings #66, paragraph 33) positioned within the internal cavity of the first rod portion (Fig 5), and moveable in a first axial direction relative to the first rod portion (paragraph 42, expands out from the internal cavity);

Sharifi discloses the pump can be an osmotic pump implanted sub-dermally (paragraph 43) and the osmotic chamber has a cap (#214) at its proximal end (Fig 10) but does not disclose the chamber is an osmotic chamber for receiving an osmotic agent. Sharifi discloses not disclose the chamber is an osmosis chamber for receiving an osmotic agent,  a pressure relief system configured to relieve fluid pressure from the osmotic chamber by venting fluid out of the rod system from within the osmotic chamber, the pressure relief system comprising a channel and a spring-loaded plug biased to selectively close or open fluid communication between the channel and an exterior of the osmotic chamber in response to pressure in the channel; 4Application No.: 16/394,303Docket No.: SPINE 3.0F-657 a semi-permeable membrane fluidly connected to the osmotic chamber for allowing water flow across the semi-permeable membrane and into the osmotic chamber; and a lock assembly engageable with the second rod portion to prevent the second rod portion from moving in a second axial direction, the lock assembly including a tapered ramped portion and a bearing member, when the rod system is in a locked configuration, the bearing member is wedged in the tapered ramped portion and bears on the second rod portion to lock the second rod portion relative to the first rod portion.  
Serhan discloses an implnatable osomotic pump (Fig 2) having an osmotic chamber (chamber defined by #31) for receiving an osmotic agent (paragraph 68-69) having a semi-permeable membrane (#21) at its proximal end (Fig 2) to facilitate movement of a piston (#25) (paragraph 73-74). 

a first rod portion (#30) having an internal cavity (Fig 5, internal cavity housing rod #50); 
a second rod portion (#50) sealingly positioned within the internal cavity of the first rod portion (paragraph 78 where a lock assembly #70, seen in Fig 2 can be incorporated into the embodiment of Fig 5 and #72 acts a seal between the outside and internal cavity), and moveable in a first axial direction relative to the first rod portion (in the direction of AA Fig 5, paragraph 78);
 and an osmotic chamber (#261) for receiving an osmotic agent (paragraph 77, can be filled with an osmotic agent such as saline, salty water) to facilitate movement of the second rod portion to expand the rod system (paragraph 77, pressure from the osmotic agent facilitates movement)
 a lock assembly (#70, paragraph 78) engageable with the second rod portion to prevent the second rod portion from moving in a second axial direction (paragraph 49, 55 prevents translation in a direction opposite to arrow “AA” in Fig 5 ), the lock assembly including a tapered ramped portion (#48, paragraph 55, Fig 2) and a bearing member (#82), the bearing member moveable within the tapered ramped portion (paragraph 54), the tapered ramp portion and bearing member prevents the second rod portion from moving in a second axial direction (direction back towards the internal cavity, paragraph 49).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the remove the spring (#212) and replace the cap (#214) of Sharifi with the semi-permeable membrane in view of 
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Sharifi as modified to include the lock assembly with the tapered ramp portion and bearing member in view of Simpson above because this preventing the second rod portion from moving in a second axial direction (direction that would contract the rod system), such that the rod system does not contract. 
Robinson, pertinent to the problem of relieving excess pressure, discloses an expandable rod system (Fig 13-14) having a first rod portion (#80) having an internal cavity that receives  a second pod portion (#94) , a chamber (#88) containing fluid to move the second rod portion (paragraph 74), disclose a pressure relief system includes a valve (#92) configured to relieve fluid pressure from the chamber by venting fluid out of the rod system from within the chamber (paragraph 77) which relieves excess pressure in the chamber and may remove excess fluid that may cause unwanted movement of the second rod portion (paragraph 77). Robinson does not disclose the specific structure of the pressure relief system. 
Willeford, pertinent to the problem of relieving excess pressure, discloses a housing (see Fig below) , a pressure relief system (paragraph 40, “valve”) which divides Claim 22, Willeford discloses a porous plug (see Fig below where the spring surrounds a portion of the plug, the plug being porous and having an opening #36 to allow venting of fluid, paragraph 40) located in the channel.

    PNG
    media_image1.png
    612
    999
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify chamber (#210 of Sharifi) of Sharifi as modified to include the pressure relief system in view of Robinson so that it relieves excess pressure in the chamber and may remove excess fluid that may cause unwanted movement of the second rod portion. It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify chamber (#210 of Sharifi) of Sharifi as modified to have the pressure relief system be the pressure relief system having the spring loaded ball, channel in view of Willeford above because this provides a known mechanism for a pressure relief system which when a threshold pressure is exceeded the ball is lifted and opens the channel such that fluid can be discharged/vented out from the osmotic chamber. It is .


Allowable Subject Matter
Claims 4-5 are allowed.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The previous objections have been overcome by applicant’s amendments. 
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
See PTO 892 for other references with spring loaded balls in Keller and Greter and references showing osmotic pumps in Yum.
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.